Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2005/0011904 to Godshaw (Godshaw) in view of U.S. Patent Publication #2009/0190865 to Chang (Chang), U.S. Patent #6,364,187 to Castellano (Castellano), U.S. Patent #6,561,402 to Holland (Holland), and either U.S. Patent #9,427,069 to Carver (Carver) or U.S. Patent Publication #2005/0221762 to Greene (Greene).
With Respect to Claim 2  
	Godshaw discloses a holster for a communications device, comprising: a backing (16) having a first longitudinal edge, an opposing second longitudinal edge, a first lateral edge, and an opposing second lateral edge, the backing comprising: a rigid layer ([0013] discloses a rigid material covered in fabric or retained in a sleeve formed of fabric), an interior layer (noting fabric covering on the backing facing the holster interior, [0013]), and an exterior layer (noting outer fabric layer facing the holster exterior, [0013]), wherein the rigid layer is sandwiched between the interior layer and the exterior layer (i.e. it is covered on each side by the inner and outer fabric layers or the inner and outer fabric layers form a sleeve with the rigid layer sandwiched between them), the interior layer further comprising a backing interior liner (the interior layer is considered to be a backing interior liner to the extent broadly claimed); a pouch (noting 28, 30, and 38) configured to be selectively contracted (inasmuch as the pouch is fabric/mesh and so is capable of being selectively contracted e.g. by a user compressing the flexible walls, tieing a cord/rope or similar structure around the sides, or via similar means), having a front wall, a first sidewall, an opposing second sidewall, and a bottom wall, the pouch including a first securing element (42) disposed along the front wall, wherein the first sidewall is coupled along the first longitudinal edge of the backing, the opposing second sidewall is coupled along the opposing second longitudinal edge of the backing, and the bottom wall is coupled along the opposing second lateral edge of the backing, and wherein the backing and the pouch cooperatively define a cavity configured to selectively receive the communications device (it is capable of this use, noting item 60); and a strap (44 and related structure) coupled to the backing and selectively couplable with the pouch, the strap including: a cord (44); a handle (50) coupled to the cord along a portion of the cord; and a second securing element (52) disposed along a rear surface of the handle (it extends through the entire handle and so has an opening disposed along the rear surface which meets this limitation to the extent broadly claimed), the second securing element selectively couplable to the first securing element of the pouch; that the pocket may be made of different types of material ([0014] noting non-limiting examples include fabric or mesh), but does not disclose a particular material for the interior layer/backing interior liner or for the pouch, and so does not disclose the backing interior liner including at least one of a fire resistant material and a fire retardant material or wherein an interior surface of the pouch comprises at least one of a fire resistant material and a fire retardant material; and does not disclose the pouch further comprising a plurality of tabs spaced along at least one of the first sidewall and the opposing second sidewall; does not disclose a material for the strap and so does not disclose that the strap is configured to selectively contract the pouch thereby selectively contracting the cavity; does not detail how the cord is attached to the backing and does not disclose the backing comprising: a first loop coupled along the first lateral edge proximate the first longitudinal edge; and a second loop coupled along the first lateral edge proximate the opposing second longitudinal edge; or the cord extending through the first loop and the second loop and does not disclose that the first securing element comprises a component of a hook and loop fastener or that the second securing element comprises an opposite component of the component of the hook and loop fastener of the first securing element and is disposed along of a rear surface of the handle.  
	However, Chang discloses forming an object holding structure out of flame resistant fabric ([0006]) and also including a flame resistant liner (204, [0013]) and additional flame resistant layers ([203, [0013]) disposed within the cavity along at least one of an interior surface of the backing and an interior surface of the pouch (it lines the entire pouch and therefore discloses having it in the equivalent of both positions), the fabric and liner including at least one of a fire resistant material and a fire retardant material. 
Castellano discloses a similar holster structure with a similar strap to secure objects in the pouch, the strap comprising the cord extending through the first loop and the second loop and does not disclose that the first securing element (74) comprises a component of a hook and loop fastener or that the second securing element (76) comprises an opposite component of the component of the hook and loop fastener of the first securing element and is disposed along a rear surface of the handle (FIG. 3).  
Holland discloses forming a similar holster with a plurality of tabs (noting slots 34 shown as tabs) spaced along at least one of the first sidewall and the opposing second sidewall in order to receive various types of materials.
	Carver discloses attaching a similar cord loop using multiple loops (attachment points/loops 22/24/26) spaced along the edge of the structure they are attached to and a chord lock at the ends of the chord to allow for adjustment of the cord length; Greene discloses attaching a similar elastic cord to an electronic device holster structure using first and second loops (guiding holes 211, see FIGS. 1-3 showing them as grommet type loops) respectively coupled along the first lateral edge proximate the first and second longitudinal edges, as well as using an adjustable connector (23) on the ends of the cord to allow for adjusting the size of the cord.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chang, to form the backing and pouch out of a fire resistant material/fabric as taught by Chang (and specifically the interior surface of the pouch and the backing interior liner, noting that Chang discloses the fire resistant material on the interior of its bag structure), in order to protect the contents of the pouch from fire and/or to prevent the pouch from being damaged in a fire and therefore dropping its contents and/or requiring replacement, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Castellano, to replace the opening and tab attachment of the combination with a tab including mating hook and loop fastener as taught by Castellano, for the art known benefits of hook and loop fastener (e.g. adjustability of connection, ease of attachment relative to snaps (as you don’t need to precisely match the snap fasteners for attachment), and/or as a mere substitution of one art known fastening structure for another. It is noted that with this modification, the strap is configured to selectively contract the pouch thereby selectively contracting the cavity, due to the adjustability of the hook and loop attachment and the elastic properties of the strap/cord.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Holland, to add a plurality of tabs (34) spaced along at least one of the first sidewall and the opposing second sidewall in order to receive various types of materials as taught by Holland.
It would further have been obvious in view of the disclosure of Carver or Greene to form the cord as a loop with ends passing through loops (rings/loops per Carver or grommet type loops per Greene) located as claimed, as a mere selection of an art appropriate way to attach the cord to the backing, to allow for removal of the loop for repair/replacement/cleaning/etc, and/or in order to allow for greater adjustment of the size of the loop to accommodate differently sized objects in the pouch.
	With these obvious selections/modifications, all of the limitations of the claim are met.
Claims 3-8, 10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of U.S. Patent Publication #2009/0190865 to Chang (Chang), either alone or further in view of Castellano.
With Respect to Claim 3  
Godshaw in view of Chang (see the rejection of claim 2 for details of the combination) discloses a holster for a communications device, comprising: a backing (16), wherein the backing comprises a rigid layer ([0013] discloses a rigid material covered in fabric or retained in a sleeve formed of fabric), and an interior layer (noting fabric covering on the backing facing the holster interior, [0013]), wherein the interior layer comprises at least one of a fire resistant material and a fire retardant material (per Chang); a pouch (noting 28, 30, and 38) configured to be selectively contracted (it is fabric/mesh and so capable of being selectively contracted e.g. via a user pressing the walls inward or tieing a cord/rope or similar structure around it to do so, or via similar means), comprising an exterior surface and interior surface wherein the interior surface comprises at least one of a fire resistant material and a fire retardant material (per Chang),  the pouch coupled to the backing, the backing and the pouch 5cooperatively defining a cavity configured to selectively receive the communications device; and a strap (44 and related structure) coupled to the backing and selectively couplable with the pouch.
Alternately, as to the pouch being configured to be selectively contracted, although Examiner maintains that the broadest reasonable interpretation of this phrase clearly encompasses the pouch being made of a flexible material like that of Godshaw, the combination with Castellano is presented as an alternative rejection of this claim, as this combination clearly discloses a structure capable of selectively contracting the pouch (similar to the inventive structure), and so also clearly meets the claim language.
With Respect to Claim 4  
The holster of claim 3, wherein the pouch comprises: a front wall, a first sidewall, an opposing second sidewall, and a bottom wall.  
With Respect to Claim 5  
The holster of claim 4, but does not disclose wherein the bottom wall includes an opening.  
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that openings in the bottom of pouches/pockets in order to allow for liquid drainage and/or to allow for access to objects in the interior (e.g. openings for earphone or battery plugs for electronic devices) are known in the art.
It would have been obvious to one of ordinary skill in the art before the filing date of this application to add an opening to the bottom wall of the combination, in order to allow for liquid drainage and/or to allow for access to objects in the interior (e.g. openings for earphone or battery plugs for electronic devices) as are known in the art.
With Respect to Claim 6  
The holster of claim 3, wherein the strap comprises: an elastic cord, but does not disclose a particular material and so does not disclose that it is a nylon cord.  
	However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that nylon is an art known elastic/cord material.
It would have been obvious to one of ordinary skill in the art before the filing date of this application to form the cord out of nylon for the art known benefits of nylon, as a mere selection of an art appropriate elastic material to use for the cord, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With Respect to Claim 7  
The holster of claim 3, wherein the strap is adjustable (adjustable as it is elastic, as well as via moving 50 along it, see Godshaw).
With Respect to Claim 8  
The holster of claim 3, wherein the strap comprises a fastener (50).  
With Respect to Claim 13  
The holster of claim 4, wherein the front wall comprises a securing element (42).  
With Respect to Claim 15  
The holster of claim 3, wherein the strap comprises: a handle (50; alternately only 57); and a cord (44).  
With Respect to Claim 16  
The holster of claim 15, wherein the cord comprises: a strap adjuster (taking 50 to be part of the cord).  
Claims 8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of Chang, either alone or further in view of Castellano as applied to claim 3 above, and further in view of U.S. Patent Publication #2005/0221762 to Greene (Greene).
With Respect to Claims 8 and 10-11  
As an alternative to the rejection of claim 8 above using Godshaw in view of Chang alone, Greene discloses attaching a similar elastic cord/strap to an electronic device holster structure using first and second loops (guiding holes 211, see FIGS. 1-3 showing them as grommet type loops) respectively coupled along the first lateral edge proximate the first and second longitudinal edges, as well as using an adjustable connector (23) on the ends of the cord to allow for adjusting the size of the cord.
It would have been obvious in view of the disclosure of Carver or Greene to form the cord as a loop with ends passing through loops (rings/loops per Carver or grommet type loops per Greene) located as claimed, as a mere selection of an art appropriate way to attach the cord to the backing, to allow for removal of the loop for repair/replacement/cleaning/etc, and/or in order to allow for greater adjustment of the size of the loop to accommodate differently sized objects in the pouch. With this modification, the strap comprises a fastener (cord/strap adjuster per Carver or Greene is a fastener to the extent claimed).  
	As to claims 10-11, the backing comprises a coupler (either or both grommets constitutes a coupler) configured to connect to the strap (as the strap passes through the grommets and therefore couples to them), and the coupler comprises a first and a second ring (the grommets as shown are rings).
With Respect to Claim 15  
The holster of claim 3, wherein the strap comprises: a handle; and a cord.  
With Respect to Claim 16  
The holster of claim 15, wherein the cord comprises: a strap adjuster (cord adjuster per Greene).  
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of Chang, either alone or also in view of Castellano as applied to claim 3 above, and further in view of U.S. Patent #6,364,187 to Castellano (Castellano).
With Respect to Claim 8  
As an alternative to the rejection of claim 8 above using Godshaw in view of Chang and Caldwell alone, Castellano discloses a similar holster structure with a similar strap to secure objects in the pouch, the strap comprising a hook and loop fastener (74) that mates with a hook and loop fastener (76) on the pouch.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Castellano, to replace the opening and tab attachment of the combination with mating hook and loop fastener as taught by Castellano, as a mere substitution of one art known fastening structure for another. Hook and loop (74) is a fastener as claimed.
With Respect to Claim 9   
The holster of claim 8, wherein the fastener comprises a hook and loop fastener patch (per Castellano).  
With Respect to Claim 10  
	The holster of claim 3, wherein the pouch further comprises a coupler (hook and loop fastener on the pouch) configured to connect the coupler to the strap (via the hook and loop fastener on the strap).
With Respect to Claim 11  
	The holster of claim 10, but does not disclose wherein the coupler comprises a first ring and a second ring.
	However, it would have been obvious to one of ordinary skill in the art to use the loop portion of the hook and loop fastener as the coupler, as a mere selection of which portion to use as the coupler and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04) or is obvious to try as a mere selection from a limited number of art known alternatives (i.e. the coupler is either the hook portion or the loop portion). Taking any two of the loops of the loop portion to be the rings, the coupler comprises a first ring and a second ring. 
With Respect to Claim 13  
The holster of claim 4, wherein the front wall comprises a securing element (hook and loop fastener per Castellano).  
With Respect to Claim 14  
The holster of claim 13, wherein the securing element comprises a hook and loop patch (per Castellano).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of Chang, either alone or further in view of Castellano as applied to claim 4 above, and further in view of Holland or U.S. Patent #7,270,255 to Badillo (Badillo)
With Respect to Claim 12  
The holster of claim 4, but does not disclose wherein the first sidewall comprises a plurality of loops.  
	However, Badillo or Holland discloses forming a similar holster structure with a loop (storage sleeves 46 or slots 34) attached to each side of a pouch (34 or 16) attached to a backing (32 or 12).
	It would have been obvious to one of ordinary skill in the art, given the disclosure of Badillo or Holland, to attach a loop (46 or 24) as taught by Badillo or Holland to the first sidewall of the holster/carrier of the combination in order to increase the storage capacity of the holster/carrier and allow for attaching items to the exterior for ease of access for storage or removal. It would further have been obvious to attach additional loops, in order to further increase storage capacity and allow storage of additional items and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04(VI)(B)). 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the subject matter of claim 1, noting particularly the second coupler secured to the backing along the first lateral edge proximate the opposing second longitudinal edge defining a second eyelet and a second ring attached to the second coupler and the strap assembly including a cord extending through the first eyelet and the second eyelet in combination with the various other limitations required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 8/25/2020 have been considered but they are not persuasive.
In response to Applicant’s arguments that the amendments have overcome some of the objections and rejections, some of the rejections have been removed in light of the amended claim language, and these will not be further addressed.
In response to Applicant’s arguments that the prior art of record does not anticipate or render obvious claim 1 and similar limitations were incorporated into independent claims 2 and 3, although claim 1 is not anticipated or obvious in view of the prior art, see the rejection above for how the prior art discloses or renders obvious the limitations of claims 2 and 3, which do not include the allowable subject matter of claim 1. It is noted that although claim 11 appears similar in scope to the allowable subject matter of claim 1, claim 11 merely requires that the coupler comprises a first ring and a second ring, and does not indicate that the coupler has an eyelet and an attached ring, as this language appears encompasses for example two separate, non-attached ring structures which together constitute a coupler.  
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734